Citation Nr: 0915293	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-20 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility on 
March 23, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by Tennessee 
Valley Healthcare System (VHA) that denied the Veteran's 
claim of entitlement to reimbursement for medical expenses.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The Board points out however that, while this is the only 
issue currently in appellate status, the Veteran also appears 
to be disagreeing with a recent denial of service connection 
for prostate cancer.  As such, upon remand, the Board also 
urges the RO to issue a Statement of the Case as to this 
issue, prior to the scheduling of the veteran's requested 
hearing.


REMAND

In correspondence received at the Board in February 2009, the 
Veteran indicated that he wished to be provided the 
opportunity to have a hearing before Veterans Law Judge at 
his local regional office.  As such, the Board must remand 
this case in order that the Veteran may be scheduled for a 
travel board hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Travel Board hearing.  After a hearing is 
conducted, or if the Veteran withdraws 
his hearing request or fails to report 
for the scheduled hearing, the Veteran's 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




